Citation Nr: 0518162	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1961 to January 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  In a decision of August 2002, the Board denied 
the veteran's claim for an initial rating higher than 20 
percent for degenerative disc disease of the cervical spine, 
and denied service connection for a psychiatric disorder.  
The Board also requested development for a claim for service 
connection for residuals of a head injury.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a joint motion to vacate the 
Board's decision and remand the case for additional 
development.  The Court granted the motion later that month.  
In October 2003, the Board remanded all three of the issues 
to the RO.  In May 2004, the Board remanded the case to the 
RO for the purpose of affording the veteran a hearing which 
had been requested in a substantive appeal statement dated in 
January 2004.  Subsequently, the veteran notified the VA that 
the request for a hearing had been erroneously made by a law 
clerk in his attorney's office, and that he did not desire a 
hearing.  

In September 2004, the Board again remanded the case, for 
additional development and to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a letter dated September 
14, 2004, and in a statement in support of claim dated 
October 5, 2004, the veteran withdrew two of the issues which 
were on appeal (the claim for service connection for 
residuals of a head injury and the claim for a higher rating 
for degenerative disc disease at C5-6).  He also waived his 
right to have additional development of evidence.  The case 
is now ready for appellate review.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in October 2004 provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs included summaries of the evidence which had been 
obtained and considered.  The SOC and SSOCs also included the 
requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran had a hearing at the RO, and has declined a Board 
hearing.  His claims file contains his service medical 
records.  Many of his post service treatment records have 
also been obtained.  He has been afforded VA examinations, 
and relevant medical opinions have been obtained.  The Board 
notes that additional development was attempted by the Board 
through a remand dated in September 2004; however, the 
veteran has refused to cooperate with such development 
efforts.  He has also revoked his medical records release 
authorizations and stated that he will not report for an 
examination.  Finally, the Board notes that in a statement 
dated in September 2004, the veteran waived all rights to 
further VA examinations or opinions or all further 
development, and demanded a final decision by the Board.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background

The veteran contends that he developed a psychiatric disorder 
as a result of a head injury in service.  

No psychiatric or orthopedic defects were noted at service 
enlistment.  Service medical records show that in July 1962 
the veteran had vague complaints of discontent regarding 
incidents related to his job of mess cooking.  He had some 
difficulty on numerous occasions with his inability to take 
orders.  It was noted that he had experienced numerous 
unpleasant instances as a child in the South regarding 
segregation.  The impression was minor maladjustment 
secondary to immaturity.  In May 1963, the veteran requested 
a consultation with a psychiatrist due to his difficulty in 
getting along with others.  The psychiatrist noted the 
veteran had marked passive-aggressive characteristics but 
some positive motivation.  The examiner noted there was no 
treatable psychiatric illness and the veteran was fit for 
duty.

In April 1964 the veteran was seen in the dispensary after 
being hit in the head with a boatswain chair falling from the 
03 level to the main deck, estimated to be a distance of 10 
feet.  He was unconscious for four or five minutes.  Upon 
examination, the veteran reported a feeling of all-over 
weakness, dizziness, and a headache on the vertex of the 
skull where he was struck.  He denied having rotational 
vertigo, nausea, vision or hearing defects.  The clinical 
findings were of no "ataxia decomposition dysmetria" and no 
weakness of extremities.  His cranial nerves II through XII 
were intact and equal bilaterally.  The impression was a 
possible mild concussion.  The report of an X-ray series of 
his skull shows that no significant abnormalities were noted.  
The veteran was to have bed rest for 24 hours, was given 
medication to be taken as needed for pain, and was to return 
if he experienced nausea, or a stupor, or if he became drowsy 
or unstable.  Some months later, the veteran complained of a 
headache on two occasions in August 1964 and was prescribed 
"APC's" and Thiamin.  The cause of the headaches was not 
noted.  In September 1964, on two occasions, the veteran was 
prescribed medication for nerves.  The report of his 
separation examination in January 1965 shows a clinical 
evaluation of normal for the head, neck, scalp and spine.  No 
psychiatric abnormalities were noted.

The veteran's Department of Defense Form 214 shows he was 
recommended for re-enlistment.  A record dated July 26, 1965, 
reflects examination wherein the veteran was found physically 
qualified for active duty training in the U.S. Naval Reserve.  
On August 13, 1965, he was examined and found physically 
qualified for release from 14 days of ACDUTRA.

Over sixteen years after service, the veteran was admitted to 
the Alcoholism Treatment Program at the Brentwood VA Medical 
Center in November 1981 for treatment of chronic alcoholism.  
At the time of admission the veteran was diaphoretic and 
shaky.  In November 1983, the veteran requested to be in the 
addiction treatment program.  The diagnosis was alcohol 
dependence.  In April 1986 the veteran was seen at a VA 
emergency room with complaints of dizziness and loss of 
consciousness; he had not blacked out completely.  The 
veteran was under a lot of personal stress.  He had been 
having anxiety attacks for four-to-six months, there was 
family illness and he had dissatisfaction with his job.  He 
admitted to having begun drinking again.  The diagnosis was 
anxiety reaction.  He was referred for evaluation.  The 
evaluation report noted physical complaints in the prior six 
months of headaches, tingling in the back of his neck, 
dizziness, pressure in his eyes and chest pains.  It was 
noted that he had many emergency room visits for atypical 
chest pain but normal work-ups.  His past history noted 
treatment in 1981 in the addiction treatment program. The 
assessment was adjustment disorder with mixed emotional 
features and alcohol abuse in relative remission.

In September 1986 the veteran was seen in the emergency room 
with complaints of chest pressure and discomfort with 
generalized hyperodrenergic syndrome.  He reported he was 
under a lot of stress due to a death in his family which had 
pushed him to substance abuse.  There were no emergency 
medical problems noted.  The impression of the veteran's 
medical evaluation was the chest tightness was most probably 
due to anxiety.  The diagnosis was acute anxiety.  In 
November 1986 the veteran sought treatment after being 
assaulted with a baseball bat.  He complained of pain in his 
left arm and a headache.

A February 1987 VA treatment record contains a provisional 
diagnosis of anxiety and depression.  A July 1987 VA 
hospitalization report reflects voluntary admission for 
detoxification.  The veteran gave a history of one prior 
psychiatric admission in 1982 and that current admission was 
based on complaints of depression, a history of alcoholism 
since his teenage years and cocaine use five years earlier.  
The veteran also gave a history of deteriorating social, 
vocational and personal relationship functioning.  He was 
non-psychotic at the time and physical examination was within 
normal limits.

In February 1987, a discharge summary from the Mental Health 
Clinic noted the veteran presented to the Medical Center 
requesting services.  His needs were evaluated and the Mental 
Health Clinic was designated as the area for further 
evaluation and treatment.  The veteran failed an assigned 
appointment, made no further contact and was being discharged 
from the Clinic's rolls.  The provisional diagnosis was 
anxiety and depression.

The veteran was subsequently re-admitted to the VA Medical 
Center at Brentwood in August 1987 where it was explained to 
the veteran that he needed to be in an alcohol or drug 
treatment program.  He was discharged and to be seen as an 
outpatient at a Mental Hygiene Clinic and referred for 
evaluation of admission to an alcohol and cocaine treatment 
program.  It was noted that his physical examination was 
unchanged from the last admission and was within normal 
limits.  In February 1988, the RO received a report of VA 
hospitalization for cocaine and alcohol dependence in August 
1987.

In April 1993, the veteran filed a claim for head, spinal, 
neck and back injuries, claimed to have been incurred while 
stationed aboard the USS Morton in 1961 to 1964 when a 35-40 
pound block/tackle dropped four levels and hit him.  He 
indicated he was knocked unconscious and remained so for over 
24 hours.  He also indicated that when released back to light 
duty it was with the attachment of neck, head and back 
braces.  The veteran claimed that he received treatment for 
his head, spine, neck and back, and also for blackouts and 
amnesia, between June 1962 and January 1965 at various 
infirmaries.

The evidence shows that the veteran was in the domiciliary at 
the Los Angeles VA medical center from September 1993 until 
February 1994.  He was admitted to maintain sobriety and for 
work-up of blackouts.  It was reported that he was last in 
Loma Linda in July 1993 in the "ABC" program for alcohol and 
cocaine.  The veteran reported a history of blackouts since 
1963 when he was hit on the head and before he started 
drinking.  The veteran stated that he lost days, just blacked 
out and had car accidents.  The veteran could predict when a 
blackout was coming as he became dizzy, his neck tightened, 
and he got paresthesias.  The length of blackouts varied from 
an hour to half a day.  The blackouts were worse when he had 
been drinking.  The veteran mentioned that he had never been 
on medication for them. He reported occasional low back and 
neck pain.  While in the domiciliary he had a computer 
tomography (CT) scan of the head which was negative and an 
electroencephalogram (EEG) was negative.  It was thought that 
the veteran might be bipolar and he was started on medication 
which brought improvement.  The discharge diagnosis was, in 
pertinent part, history of substance abuse; history of 
depression, rule out bipolar affective disorder; history of 
blackouts of unclear etiology and chronic back pain.

A May 1996 VA treatment record contains diagnoses of a fugue 
state of unknown etiology and a history of anxious 
depression.  The veteran was hospitalized for approximately 
four days in May 1996 at a VA facility for dizziness and 
blackouts.  The discharge summary notes a history of alcohol 
abuse and memory deficit secondary to head trauma in 1963.  
The veteran described his blackouts as periods of time 
ranging from minutes to days for which he cannot account.  He 
believed these blackouts began in 1963 after being hit in the 
head by a heavy trolley chair on a Naval vessel.  He 
sustained a loss of consciousness which he claimed lasted 
approximately two days while noting that the records show 
only a few minutes.  The veteran reported losing track of 
time approximately once a month.  He described difficulty in 
recalling past events.  The veteran mentioned that friends 
have reported witnessing shaking of his extremities and 
facial contortions of which he has no recollection.  The 
veteran was certain that he had not fallen to the ground 
during these episodes.  He admitted to tongue biting several 
times over the past 20 years, but denied bowel or bladder 
incontinence or an aura.  He thought that the most recent 
episode occurred within the preceding two weeks.

When providing his medical history, the veteran admitted to 
having episodes of dizziness.  The veteran also described 
having headaches on a daily basis for the past 20 years which 
usually resolved with medication.  The past medical history 
included chronic low back pain and neck pain with 
degenerative disk disease seen on cervical spine x-rays, 
anxiety and depression with multiple admissions during the 
1980s and 1990s in psychiatric institutions, and history of 
alcohol primarily and cocaine abuse with past admissions to 
alcohol and drug treatment programs.  Clinical findings were 
provided for the physical examination and the neurological 
and mental status examination.

The initial impression in May 1996 was:

Fugue states of unknown etiology, possibly secondary to 
epileptic etiology, although it is unusual to have 
epileptic fugue states in the absence of generalized 
tonic/clonic seizures, and a routine EEG in 1993 was 
unremarkable. Other possibilities include head trauma as 
in 1963. However, a head CT in 1993 was unremarkable, 
thus making a structural lesion less likely. Must 
further rule out psychogenic fugue states or 
malingering. Initial plan included beginning telemetry 
with EEG with sphenoidal electrodes and CCTV [closed 
circuit television], obtaining an MRI [magnetic 
resonance imaging] of the brain, orthostatic vital 
signs, repeating the neuropsychologic testing and an 
MMPI [Minnesota Multiphasic Personality Inventory].

It was noted that the October 1993 EEG and head CT were 
normal.  The interpretation report of the EEG shows a normal 
awake and sleep study.  The veteran reported having blackouts 
for 30 years after being hit on the head.  The 
neuropsychologic testing and an MMPI were not able to be 
completed prior to discharge.  The veteran began telemetry 
with EEG and sphenoidal electrodes on day two of his 
hospitalization.  It was reported that clinically, he 
remained symptom-free without dizziness, vertigo or episodes 
of black outs and his orthostatic vital signs were negative.  
Reportedly, the veteran remained on telemetry for three days 
without significant changes in the normal brain wave pattern.  
He was taken off telemetry on hospital day number five with 
the initial plan to restart telemetry; however, at the 
veteran's request, he was discharged on hospital day number 
five.  He was to return for an outpatient head MRI.  There 
was no change in the discharge neurological examination as 
compared to the one done on admission.

The veteran underwent a VA psychiatric examination in 
November 1996, the report of which contains a diagnosis of 
unspecified recurrent depressive disorder.  The examiner 
noted the following:

It seems at the time that the Naval Medical 
Officers characterized [the veteran] as having 
personality disorder, adjustment disorder, 
depressive disorder or immature personality. As I 
was not in possession of his C-file, I was unable 
to establish any of his previous records . . . and 
hence, I cannot comment on that.

No further commentary was offered as to the etiology of the 
veteran's current psychiatric disorder.

At a VA examination of the spine in December 1996 the veteran 
mentioned several incidents of head trauma.  The veteran 
reported being struck by a chair aboard ship in service in 
1963, hit by a garage door in 1988 with loss of 
consciousness, and in a motor vehicle accident in 1990 or 
1991, his head hit the windshield and he lost consciousness.  
The veteran stated that he began having seizures after being 
hit in the head aboard ship.  Clinical findings were 
reported.  The diagnoses were degenerative disc disease of 
the lower cervical spine with changes most prominent at the 
C5-6 levels with progression since the prior examination in 
December 1993, mechanical low back pain, herpes genitalis, 
fugue state of unknown etiology, history of anxious 
depression, and history of cocaine and alcohol abuse.

On an evaluation form for mental disorders completed in 
December 1996 it was noted that the veteran was first 
examined in February 1996 and his most recent examination was 
in August 1996.  He had been seen two times a week as an out 
patient at Day Hospital Crisis Clinic at the VA medical 
center in West Los Angeles.  He had been an inpatient for 
intensive neurological work-up in May 1996 at the VA medical 
center Wadsworth, West Los Angeles.  The diagnosis was 
recurrent depressive disorder, severe and cocaine and alcohol 
abuse in remission.  It was felt that the veteran needed a 
payee to manage his funds due to his unpredictable 
impulsivity regarding substances.

The veteran was afforded a VA mental disorders examination in 
December 1996.  He complained of rage, depression, and pain, 
especially at his neck and back.  He stated that his memory 
had deteriorated and he suffered from blackouts.  The veteran 
thought that most of his troubles began when he was serving 
in the Navy.  He thought that the falling of the trolley 
chair in service was a deliberate attempt to kill him.  Since 
then, he has complained of both headaches and of memory 
impairment.  The veteran stated that his service in the Navy 
was extremely stressful which he attributed to the racist 
behavior of his superiors and many of the crew.  This 
resulted in his being hospitalized.  The examiner noted 
difficulty in eliciting precise information about these 
occurrences but concluded that the first hospital admission 
to the San Diego Naval Hospital was primarily connected with 
the veteran's head injury.  The second hospitalization in 
1965 was precipitated by behavior described as lack of 
discipline, insubordination accompanied by angry behavior and 
depressive symptomatology.

At the December 1996 VA examination, the veteran reported 
that post service he was hospitalized four or five times at 
the Brentwood Veterans Medical Center with the first 
occurring in the 1980's for his depressive symptomatology, 
inability to cope and crying.  Prior to this he had treatment 
as an outpatient for alcohol abuse and/or depression in the 
1960's and the 1970's.  The veteran reported abusing alcohol 
in the past but claimed to have been clean and sober for two 
years.  He also admitted polysubstance abuse but claimed to 
be clean now.  The veteran admitted to suicidal ideation but 
denied planning or attempting suicide.  He also admitted to 
harboring murderous thoughts against various people, 
especially connected with VA because of the denial of his 
benefits.  He denied any plan or attempts.

The December 1996 VA examination report shows the veteran had 
degenerative arthritis as shown on X-ray of the cervical 
spine which produced pain in his neck, shoulder and back for 
which he took various analgesics.  The veteran also 
complained of blackouts which were characterized by fugue 
like symptoms with periods of amnesia.  There were no 
definite episodes reported of generalized or partial 
seizures.  The examiner noted that an intensive neurological 
examination in 1996 including EEG and MRI had proved 
negative.

The VA examiner in December 1996 noted that the veteran was 
alert and oriented by four but his memory needed further 
investigation.  Clinical findings were that his abstract 
thought, insight and judgment were found intact, although 
obviously colored by his depressive disorder.  It was 
reported that the veteran felt completely demoralized by 
being unable to work and unable to plan anything for his 
future.

The VA examiner further noted in December 1996 that the 
veteran complained of depression, raging moods, memory 
impairment and severe headaches and placed the origin of 
practically all of these symptoms to the chair falling on his 
head in 1963.  The veteran reported that at the time, it was 
considered an accident and he was hospitalized at the San 
Diego Naval Hospital.  He was again hospitalized in 1965 in a 
Navy Hospital in Japan following disciplinary and behavior 
problems and was characterized as having personality 
disorder, adjustment disorder, depressive disorder or 
immature personality.  The examiner could not comment as the 
claims file was not available.

The VA examiner also could not comment on post-service 
private consultations for depression and alcohol abuse and 
inpatient hospitalizations at the Brentwood VA facility for 
primarily depressive disorder as the records of those years 
were not available.

The VA examiner noted the veteran was on medication but still 
obviously very depressed.  The veteran was investigated for 
neurological purposes in terms of his complaints of blackouts 
or seizures, dating from his head injury in 1963.  The 
examiner noted that "[m]ost of the electroencephalogram and 
other neurological testing, including MRI were normal; 
however, no neuro-psychological tests were done regarding his 
memory and this ought to be completed."

A report of contact in April 1997 notes that the veteran 
refused to attend the recently scheduled VA examination due 
to what he claimed was mistreatment/careless handling at the 
VA medical center.  He indicated that his private physician 
was willing to gather the needed evidence or perform the 
examination for VA.

A VA neuropsychological evaluation was performed in April 
1997 by two VA psychologists.  The veteran was seeking 
disability benefits due to a head injury he suffered while in 
the Navy and reported problems with memory and concentration.  
The evaluation was to assess the severity of the 
neuropsychological symptoms.  The veteran reported being hit 
in the head by a heavy trolley chair in service and being 
unconscious for several days.  He believed that the chair was 
deliberately thrown on his head.  After this, he began having 
serious headaches and his memory did not seem to be as sharp 
as it had been.  He also reported having additional head 
injuries when he was in a serious automobile accident and his 
head "shattered the windshield", and when a heavy garage door 
fell on his head.  He complained of severe memory problems 
and a seizure disorder.  He claims that the seizure disorder 
with blackouts began shortly after the traumatic brain injury 
aboard the ship.

The VA examiners noted that results of a work-up conducted on 
the veteran's seizure disorder in May 1996 by the Neurology 
Service at the West Los Angeles VA medical center showed that 
telemetry after three days was normal and an MRI of the brain 
was "unremarkable".  The VA examiners further noted that the 
veteran indicated that since the chair was thrown on his head 
in an "assassination" attempt, he had suffered from seizures, 
fugue episodes, constant headaches, and memory and 
concentration problems.  The examiners indicated that an 
extensive neurological work-up for the seizure disorder in 
May 1996 found no abnormalities and a MRI completed at that 
time was normal.  The veteran reported establishing his own 
financial services business but due to memory and 
concentration problems reportedly lost a considerable amount 
of money and was forced into bankruptcy.  The veteran claimed 
that he was unable to prepare his meals, bathe himself, and, 
at times, get out of bed.  He presented as deeply suspicious 
of the examiner and of all VA personnel.  He was openly 
agitated and appeared unmotivated.

The results of the April 1997 VA neuropsychological 
evaluation revealed questionable performance on measures of 
exaggeration/malingering; borderline intelligence 
inconsistent with his professed intelligence, collegiate 
accomplishments and established profession; and questionable 
neuropsychological results given the above-noted tendency 
towards symptom magnification.  The examiners noted 
significant inconsistencies in the veteran's 
neuropsychological testing.  Although the veteran claimed 
memory and concentration problems since the initial head 
trauma in the Navy, based on the historical information 
provided by the veteran as to his college and business 
achievements post service, the examiners concluded that the 
veteran's current memory and concentration deficits could not 
be attributed solely to the reported head trauma which 
occurred in the Navy.  Further, it was noted that although 
testing indicated significant memory impairments, he was able 
to recall a significant amount of information about his life 
and current events.

Given these and other discrepancies, additional 
neuropsychological and psychological testing was requested.  
The veteran returned for a short follow-up session but 
refused further psychological testing.  The examiners noted 
that the current decline in attention and memory might be 
secondary to his psychological problems.  The report shows 
that although the veteran was concerned about etiological 
reasons for his current memory problems, he refused further 
evaluation.

A VA examination report in May 1997 was generated from 
existing VA medical center West LA medical records for the 
veteran.  It was noted that the veteran was last admitted in 
May 1996 and the general medical examination report was 
extracted from that report.  The diagnosis was fugue state of 
unknown etiology.

The veteran was afforded a personal hearing at the RO in 
January 1998.  A copy of the transcript of the hearing is 
contained in the claims file.  A Form 9 with attachment of a 
definition of fugue state was received at the RO hearing.  
The veteran testified in January 1998 that he should receive 
aid and attendance or housebound benefits because currently 
those benefits were State supported but might be eliminated 
due to his receiving pension.  He testified that the State 
had certified his need for benefits as did his VA physician.  
The veteran testified that he needed assistance with his 
personal needs, such as feeding, dressing, and bathing.  His 
ex-wife was providing this assistance.  The veteran testified 
that, essentially, he was confined to his home and only 
traveled out of his home if somebody took him.  The veteran 
further testified that a psychiatrist at Day Hospital had 
indicated that due to his disabilities he was unemployable.

At his January 1998 hearing, the veteran contended that his 
psychiatric disorder with fugue state was associated with his 
head injury and should be service-connected.  He testified 
that his mental condition was first diagnosed in the Navy, 
while on active duty he had psychiatric treatment and was 
told that he had a serious mental disorder.  The veteran 
further testified that he was brought up on Captain's Mast 
charges stemming from charges of not being able to get along 
with the crew and that he resented authority.  He claimed 
that he was basically thrown out.  He testified that these 
difficulties happened all the time and he did not have an 
idea at the time what was causing it.

The veteran testified that his head was injured when he was 
standing on the main deck and a heavy chair dropped from 
three decks above and hit the top of his head.  He testified 
that he was hospitalized for a mental condition while on 
active duty and was prescribed medication but did not take 
the medication as he was very angry.  His attitude was that 
somebody telling him he was crazy was crazy themselves.  He 
testified that he went for psychiatric counseling.

The veteran testified that post service he first sought 
treatment for his mental condition approximately two years 
after discharge and has been treated and hospitalized several 
times for his mental condition.  He further testified that he 
was on medication and in an outpatient treatment program.  
The veteran testified it was difficult for him to attend 
therapy programs as he was unable to ride the bus because he 
got lost.

The veteran testified that as best he could remember, he was 
a straight A student throughout school; was admitted to 
Harvard, Yale and other universities as a sophomore in high 
school; and graduated first in his high school class.  The 
veteran further testified that he started having problems in 
service, had problems at his jobs post-service and started 
receiving medication while working at Edison.  The veteran 
also testified that he had been diagnosed with bipolar 
disorder and major depressive disorder.

The veteran testified that he spent most of his day at home 
in bed.  He mentioned that his ex-wife was paid by the State 
of California to do the chores around the house and shopping.  
Occasionally, the veteran, his ex-wife and their daughter 
would go out to a restaurant.  He remarked that his daughter 
had brought him to the hearing.

A report of hospitalization at Newport Hospital in January 
1999 shows that the veteran reported that he drank a large 
quantity of prune juice nine days earlier and felt dizzy and 
weak.  He reported feeling very thirsty since then and could 
not get enough water to drink.  The provisional diagnoses 
were diabetes mellitus, previously undiagnosed; back pain; 
seizure disorder by history; smoker and vertigo.  The 
diagnoses were insulin-dependent diabetes mellitus, new 
diagnosis, uncontrolled; old Hepatitis A infection; and 
smoker.  The veteran presented to the VA emergency room on 
January 19, 1999, the day after his discharge from Newport 
Hospital.  He had complaints of diabetes and intermittent 
chest pain.

VA outpatient treatment records were received for the period 
October 1998 to May 1999.  Reportedly, the veteran had moved 
to Arkansas to live with a disabled mother, but then made 
other housing arrangements.  It was noted that he was 
transportation dependent.  The treatment records show the 
veteran requested medication refills, and received treatment 
for his back and psychiatric disorders.  In addition, the 
records show treatment for unrelated disorders.  A March 1999 
record indicates the veteran received funding from the State 
due to disability and that his daughter was his caretaker.

In July 1999, the veteran submitted a copy of an undated 
letter he wrote to Southern California Edison requesting a 
copy of his medical records while employed there from January 
1968 through January 1973.  It is noted in the letter that 
previous requests for this information have been unanswered.

A VA notice of admission form, received in March 2000, 
indicates the veteran was hospitalized on February 23, 2000, 
for depression.

In October 2001, the veteran underwent a VA psychiatric 
examination at a private facility.  The doctor who conducted 
this examination reviewed the veteran's claims file in 
conjunction with the examination.  Following the examination, 
the examiner diagnosed panic disorder with agoraphobia and a 
mood disorder, not otherwise specified.  The examiner further 
opined that, as the veteran sustained head trauma in the 
military but nevertheless managed to attain a bachelor's 
degree and work successfully in the commodities business, "it 
does not appear that [his] in-service injury has caused [him] 
any psychological difficulties."  Rather, the examiner found 
that the veteran's loss of his post-service business was "the 
significant event" in his life and that, "[a]fter this event, 
the veteran's functioning from a psychiatric perspective 
appears to have gone into decline."

An undated newspaper article submitted by the veteran is to 
the effect that concussions and other head injuries in early 
adulthood may significantly raise the risk of depression 
decades later.  

In a January 2002 statement, a VA psychiatrist who had 
treated the veteran noted that he had sustained head trauma 
in service and it was "possible" that he "suffered from a 
chronic post-concussion syndrome which produced his various 
neuropsychiatric deficits."  However, this doctor did not 
provide a more definite opinion, and he noted reviewing only 
records from 1999 and not the entire claims file.  A March 
2004 opinion and a July 2004 letter from the same 
psychiatrist contains similar information.  In the March 2004 
opinion, he stated that "It is my opinion that the genesis of 
his disability started in the Military after the blow to his 
head."  This opinion was based in part on the history of a 
head injury in service in which a boatswain chair fell three 
levels, and on being twice hospitalized psychiatrically for 
depression in service.  

A September 2003 letter from Richard G. Doiron, Ph.D., ABPP, 
of Portland, Maine, indicates that he reviewed the veteran's 
entire claims file at the request of the veteran's attorney.  
He noted that the veteran had sustained a head injury in 
service and was reportedly unconscious four to five minutes.  
He concluded that a strong case could be made for the fact 
that the veteran sustained a closed head injury in the 
accident that occurred in April 1964.  He stated that such 
injuries can change the neurochemistry of a person's brain, 
and particularly affect the neurotransmitters which are 
important for attention, mood regulation, and the ability to 
manage stress.  With respect to how the veteran could have 
had an injury in 1964 and not experience significant 
functional losses until the late 1970's, Dr. Doiron indicated 
that there is a phenomena which some have called "aging 
out" in which there is a depletion of intellectual or 
cognitive reserves as one ages.  Dr. Doiron further stated 
that:

In considering the effects of his head injury in 
April of 1964, there is no question in my mind that 
this has had a major physical and psychological 
effect on [the veteran's] life...

While it is true that one can point to other post-
service events as having been traumatic in their 
own right, one must wonder whether his 1964 
accident had not occurred or whether his problems 
been better identified and treated at the time, 
would he have faced the adversity that he has or, 
at least, have been more resilient in overcoming 
his other life stressors.  

A report from a QTC psychiatrist dated in January 2004 shows 
that the veteran was to be examined at the request of the VA; 
however, the examination was terminated by the examiner after 
the veteran and his daughter attempted to secretly videotape 
the examination, and when discovered, refused to stop 
videotaping the examination.  

A February 2004 letter from Richard G. Doiron, Ph.D., ABPP, 
shows that he reviewed documents which were provided by the 
veteran's attorney (now former attorney) and concluded that 
"it is my professional opinion that [the veteran's] current 
psychiatric condition was, more likely than not, caused by 
the head injury that he sustained in his military service."  
He concluded that the most prominent diagnosis was dementia 
due to head trauma.  

IV.  Analysis

Although the veteran's service medical records document the 
occurrence of a head injury in service, there is no 
subsequent diagnosis in service of any psychiatric disorder 
resulting from such injury.  The earliest medical records 
demonstrating the presence of a psychiatric disorder are from 
many years after separation from service.  

The Board notes that the fact that the veteran's own account 
of the etiology of his disability was recorded in the various 
treatment records and examination reports is not sufficient 
to support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The appellant has also presented a copy of an article 
pertaining to a scientific studies as to the possible 
relationship between head injuries and the development of 
psychiatric problems.  The Board notes, however, that this 
study pertained to persons other than the veteran.  
Therefore, the article cannot be said to contain medical 
opinion demonstrating that the veteran's current psychiatric 
problems are attributable to his head injury in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The Board has reviewed the evidence cited above and notes 
that the one item of medical evidence of record that could be 
construed as supporting the veteran's claim is the January 
2002 VA medical statement, which indicates a "possibility" 
that a post-concussion syndrome led to a current psychiatric 
disorder.  Such a statement is not sufficient to support the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Moreover, the Board notes that the same VA doctor's statement 
dated in March 2004 which linked a current psychiatric 
disorder to service was based in part on an unsubstantiated 
history of having been hospitalized psychiatrically for 
depression in service on two occasions.  The service medical 
records do not document any such psychiatric 
hospitalizations.  An opinion based on an inaccurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet. App. 200 (1994).  

With respect to the opinions by Dr. Doiron, the Board notes 
that he is not a treating physician, but rather is a 
consultant hired through the veteran's former attorney for 
the purpose of obtaining an opinion for use in obtaining VA 
benefits.  The Board is of the opinion that such a purchased 
opinion has less credibility than an objective unbiased 
opinion.  The Board further notes that Dr. Doiron did not 
adequately explain his conclusion that the veteran's current 
psychiatric problems were caused by the head injury in 
service instead of the multiple head injuries after service 
or the post-service use of drugs and alcohol.  

By contrast, the Board is convinced by the examiner who 
conducted the October 2001 VA examination who stated that a 
current psychiatric disorder was not etiologically related to 
service.  Such an opinion seems most consistent with the lack 
of medical evidence of the presence of a psychiatric disorder 
until many years after separation from service.  Given these 
facts, the Board attaches more weight to the October 2001 VA 
examination report than to the other opinions. See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence").

Also, the Board is aware that the veteran was treated for 
personality problems in service.  However, the Board notes 
that personality disorders are not considered diseases within 
the meaning of applicable VA laws and regulations. See 38 
C.F.R. § 3.303(c).  

The Board has considered the veteran's own lay opinion, as 
indicated in his January 1998 RO hearing testimony and in 
multiple lay submissions.  However, the veteran has not been 
shown to possess the requisite training, credentials, or 
expertise needed to render a competent opinion as to the 
etiology of a psychiatric disorder. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's lay contentions do not constitute competent medical 
evidence and lack probative value.

Overall, as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, this claim must be denied.  Therefore, 
based on the foregoing evidence, the Board finds that a 
chronic psychiatric disorder was not present during service, 
a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses), and there was no continuity of symptoms since 
service.  Any current psychiatric disorder is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred in 
service.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


